DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on March 29, 2021. As directed by the amendment, Claims 1, 9, 23, and 30 have been amended.  Claims 1-5, 9-12, 14-34, 36-38, and 40-46 are pending in the instant application.
Regarding the Office Action filed October 28, 2020:
Claims still invoke 35 USC 112(f).  Therefore, those invocations are maintained.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding Feature 1 with Flanagan, Applicant argues that there is no third prong disposed on an outer surface of the first prong since the outlets are physically separated and not disposed on the outer surface of one another.  Applicant also argues that one would not be motivated to position the third prong on an outer surface since the first and third prongs are both 
Examiner respectfully disagrees with this argument.  First, Applicant has amended the claims to change the scope of the claims and further limit it to state that the third prong is disposed on an outer surface of the first prong and shares a common wall with the first prong such that the flows are separated by the common wall.  These claim amendments were not present in the previous rejection and therefore, the arguments are moot.  The current rejection does not rely on the previous interpretation of the prior art.  See 35 USC 103 rejection below for more details on the re-interpretation of the prior art.
Regarding Feature 2 with Flanagan, Applicant argues that one of ordinary skill in the art would not understand how disconnected lumens, 604 and 608, both touching a different lumen altogether (606, 610, 612) are sharing a common wall.  Applicant also argues that the common border does not separate the breathing gas and medicament flows (Remarks: Page 12).
Examiner respectfully disagrees with this argument.  The previous claim limitation of Claim 9 required that the third prong extends along the first prong and shares a common border with the first prong.  In this case, the third prong does extend along the same direction as the first prong (Flanagan: left 604 extends parallel along 608, Fig 6C) and shares a common border with the first prong via sharing its attachment to 606, 610, and 612 (Flanagan: Fig 6C).  The claim limitation is broad enough to encompass the first and third prong sharing a common border/boundary by being connected to a larger lumen despite being spaced from one another.  Additionally, the previous claim limitation made no mention of a common border that separates breathing gas and medicament flows.  The common border (Flanagan: 606, 610, and 612, Fig 
Regarding Feature 3 with Flanagan, Applicant argues that one of ordinary skill in the art would not combine the embodiment of Fig 19B with the embodiment of Figs 6C, 20, and 25C since it would render the third prong inoperable for use.  Applicant also argues that the combination would result in a waste of medicament by using the medicament to expel blockages rather than delivery to the patient and it is not logical to make the combination since the lumen is not at risk of suffering from blockage (Remarks: Pages 12-14).
Examiner respectfully disagrees with this argument.  As stated before in previous rejections, Applicant has not provided sufficient evidence that the combination would render the third prong inoperable.  Examiner maintains that the third prong being shorter than the other prongs will assist in the tip blockage.  In particular, in prior art Flanagan, shortening 604 will assist in tip blockage for 608 and 606 (Flanagan: Fig 6C).  Applicant has also not shown evidence that having shorter prongs will decrease the medicament delivery output and waste medicament.  Examiner also disagrees with the lumen not being a risk of blockage when there is the possibility of the lumen being blocked.  The fact that Flanagan even addresses this issue shows that the lumen may be prone to blockage.  Even if the lumens are spaced apart, the shortening of the prong can still serve its purpose of assisting in tip blockage since 604 assists in tip blockage for 608 and 606 (Flanagan: Fig 6C).  Furthermore, shortening the prong is an obvious modification and Examiner does not believe that such a simple modification can break the device.
	Regarding Feature 3 with Tatkov, Applicant argues that Tatkov fails to teach features 1 and 2 and that there is no compelling motivation to combine Flanagan with Tatkov.  Applicant 
Examiner respectfully disagrees with this argument.  Tatkov provides various motivations and reasons for modifying the length of the third prong to be less than the length of the first prong (Tatkov: paragraph 0116).  These motivations and reasons are beneficial to Flanagan since they allow the device to adapt better to the needs of the patient.  For example, the removal of dead space, reduction of resistance to flow, and reduction of leaks around the nasal delivery element are all valid reasons to modify the length of the prongs to better conform to the patient’s nares.  Additionally, Tatkov establishes that the changing of the length of the prongs is a well-known and obvious modification to do.  Since the device is to be used by various patients with different sizes of nares and noses, it is obvious to change the length of the prongs to better conform to the patient’s needs.  There is nothing in Tatkov that teaches away from performing this simple modification on Flanagan.  Tatkov is also relevant to Flanagan since both prior art deal with nasal cannulas and deal with the delivery of oxygen.  Tatkov further teaches that one nasal delivery element may be used to deliver oxygen, gases, aerosols, or the like and another nasal delivery element may be used to deliver a different flow of oxygen, gases, aerosols, or the like (Tatkov: paragraph 0123).  This further supports the idea that Tatkov is relevant to Flanagan since it can deliver different flows of different substances at different nasal delivery elements, similar to Flanagan.
Examiner suggests Applicant to further detail the cross-sectional shape and geometry of the third prong and its positioning in relation to the first and second prongs (Example: the third prong having a circular cross-section and is adjacent to the first or second prongs like in Fig 11).

Claim Objections
Claim 23 is objected to because of the following informalities:  
The word --and-- should be added between “outlet” and “is” to correct the grammatical error (Claim 23, Line 7).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Directional element in Claim 46
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-12, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) alone.
Regarding Claim 1, Flanagan discloses a nasal cannula (apparatus of Fig 20; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272) for delivering humidified breathing gas and nebulized medication, the nasal cannula comprising: a first prong (left nasal prong of 2008, Fig 25C) having a first outlet (outlet of 2008 in left nasal prong, Fig 25C), a longitudinal axis (axis that goes from top to bottom of left nasal prong of 2008, Fig 25C), and a first length along the longitudinal axis (length of left nasal prong of 2008, Fig 25C); a second prong (right nasal prong of 2008, Fig 
It is noted that although Flanagan fails to disclose the medicament being aerosolized, the aerosolized medicament is not being positively claimed within Claim 1.  Rather, the claim 
Flanagan fails to disclose the third length is less than the first length of the first prong.
However, in an alternate embodiment of Flanagan, Flanagan teaches the third length is less than (Flanagan: length of 1902 is less than length of 1904 based on reference line drawn, See drawing of Fig 19B below; Fig 19A) the first length to allow any tip blockage to be blown out or expelled (Flanagan: paragraph 0230, Lines 1-6).  It is noted that no point of reference has been provided in the claim limitation of the third length and first length.  Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art.  See MPEP 2125.  Flanagan clearly depicts the two different lengths and these two lengths are offset from one another.  See drawing of Fig 19B below.

    PNG
    media_image1.png
    204
    338
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to change the length of 2008 in Flanagan and the length of 2003 alongside 2008 in Flanagan (in reference to Fig 25C in Flanagan) along the longitudinal 
Regarding Claim 9, Flanagan teaches the third prong is integrally formed on the first prong along the common wall (Flanagan: left 2003 and left nasal prong of 2008 are integrally formed with one another via the common wall 2515, Fig 25C; individual lumen can be separately manufactured and then affixed and/or multiple lumina can be extruded through a single die producing a multi-lumen tube, paragraph 0223).  
Regarding Claim 10, Flanagan teaches a second medicament outlet (Flanagan: outlet of right 2003, Fig 25C) disposed adjacent (Flanagan: outlet of right 2003 disposed adjacent to right 2008, Fig 25C) to the second prong and arranged to pass the aerosolized medicament (Flanagan: the outlet of right 2003 is capable of receiving a flow of aerosolized medicament, Fig 25C) substantially parallel (Flanagan: 2003 in right nasal prong is oriented parallel to right nasal prong of 2008, Fig 25C) to the longitudinal axis.
Regarding Claim 11, Flanagan teaches the first prong and the second prong extend from a facepiece (Flanagan: 2518, Fig 25C; various views of nosepieces 2002 are depicted, paragraph 0239; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272), the facepiece being substantially orthogonal (Flanagan: 2518 is orthogonal to the longitudinal axis going through the two prongs connected to 2518, Fig 25A) to the longitudinal axis and having a first end (Flanagan: 2008 end of 2518, Fig 25A) and a second end (Flanagan: 2003/2004 end of 2518, Fig 25B) opposite (Flanagan: both ends of 2518 are on opposite sides, Figs 25A and 25B) the first end.

Regarding Claim 17, Flanagan teaches the second length of the second tube is  20 cm or more (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20).
Regarding Claim 20, Flanagan teaches the first outlet has a first cross-sectional area (Flanagan: cross-sectional area of outlet of 2008, Fig 25C) and the first medicament outlet has a second cross-sectional area (Flanagan: cross-sectional area of outlet of 2003, Fig 25C), wherein the second cross-sectional area is less (Flanagan: cross-sectional area of outlet of 2003 is smaller in size than the cross-sectional area of outlet of 2008, Fig 25C) the first cross-sectional area.
Regarding Claim 21, Flanagan teaches the second cross-sectional area is one third of the first cross-sectional area or greater (Flanagan: The dimensions of the various lumens can be selected to not only be optimized but can also be limited in size, paragraph 0245; internal diameter of NO lumen is 0.069 inches or 0.175 cm, internal diameter of O2 lumen is 0.089 inches or 0.226 cm, paragraph 0245; 0.024 cm2 for cross-sectional area of NO lumen and 0.04 cm2 for O2 lumen; cross-sectional area of NO lumen is about one half of the cross sectional area of O2 lumen which is greater than one third; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272).  It is noted that the calculations were done using this equation:
            
                C
                r
                o
                s
                s
                 
                S
                e
                c
                t
                i
                o
                n
                a
                l
                 
                A
                r
                e
                a
                 
                o
                f
                 
                T
                u
                b
                e
                =
                 
                π
                *
                
                    
                        (
                        
                            
                                d
                                i
                                a
                                m
                                e
                                t
                                e
                                r
                            
                            
                                2
                            
                        
                        )
                    
                    
                        2
                    
                
            
        

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) in view of Tatkov (US 2016/0158476).
Regarding Claim 1, Flanagan discloses a nasal cannula (apparatus of Fig 20; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272) for delivering humidified breathing gas and nebulized medication, the nasal cannula comprising: a first prong (left nasal prong of 2008, Fig 25C) having a first outlet (outlet of 2008 in left nasal prong, Fig 25C), a longitudinal axis (axis that goes from top to bottom of left nasal prong of 2008, Fig 25C), and a first length along the longitudinal axis (length of left nasal prong of 2008, Fig 25C); a second prong (right nasal prong of 2008, Fig 25C) having a second outlet (outlet of 2008 in right nasal prong, Fig 25C); a third prong (left 2003 is acting as a prong, Fig 25C) having a third length (length of left 2003, Fig 25C), disposed on an outer surface (left 2003 is on the outer surface of left nasal prong of 2008 by bordering the walls marked by 2515, Fig 25C; the outer surface of left nasal prong of 2008 is the walls or boundaries of the left nasal prong of 2008, Fig 25C) of the first prong, and comprising a first medicament outlet (outlet of 2003 in left nasal prong, Fig 25C) configured to pass aerosolized medicament substantially parallel to the longitudinal axis (2003 in left nasal prong is oriented parallel to left nasal prong of 2008, Fig 25C), the third prong extending along the first prong (left 2003 is extending along left nasal prong of 2008, Fig 25C) and sharing a common wall (2515, Fig 25C) with the first prong such that breathing gas and medicament flows are separated by the common wall (flows going through left 2003 and left nasal prong of 2008 are separated by the common wall 2515, Fig 25C); a first tube (2008, Fig 20) having a first inlet (inlet of 2008 that 
It is noted that although Flanagan fails to disclose the medicament being aerosolized, the aerosolized medicament is not being positively claimed within Claim 1.  Rather, the claim limitation requires the device being capable of passing or receiving aerosolized medicament.  This can be accomplished by connecting the device of Flanagan to an aerosolized medicament source via connection pieces (2014 and 2016, Fig 20; paragraph 0234, Lines 1-6 and paragraph 0235).
Flanagan fails to disclose the third length is less than the first length of the first prong.
However, Tatkov, of the same field of endeavor, teaches a nasal interface using asymmetrical nasal delivery elements (Abstract) including a third prong having a third length less than the first length of the first prong (nasal delivery elements differ in length, paragraph 0116; nasal delivery elements may have different lengths, more than two nasal delivery elements may be used with varying internal or external diameter or with different lengths or a combination of these, paragraph 0122; Figs 4g, 5a, 5c, and 5f) to improve clearance of dead space, decrease peak expiratory pressure, increase safety, reduce resistance to flow (paragraph 0116), allow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the third prong to be less than the length of the first prong, as taught by Tatkov, to improve clearance of dead space, decrease peak expiratory pressure, increase safety, reduce resistance to flow (Tatkov: paragraph 0116), allow jetting effects to efficiently clear anatomical dead space, reduce the leak around the nasal delivery element, and produce higher pressure swings (Tatkov: paragraph 0133).  The changing of the lengths of the prongs are shown to be known in the art through Tatkov.  By modifying the lengths, the device can adapt better to the needs of the patient.  As shown in Tatkov, the prior art details how one of ordinary skill in the art can modify the length, diameter, angle, form, or any combination of these to provide the listed benefits to the patient (Tatkov: paragraph 0116).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 1, in view of Martin (US 2015/0000660).
Regarding Claim 2, Flanagan teaches the claimed invention of Claim 1.  Flanagan also teaches the third length is less than (Flanagan: length of 1902 is less than length of 1904 based on reference line drawn, See drawing of Fig 19B below; Fig 19A) the first length to allow any tip blockage to be blown out or expelled (Flanagan: paragraph 0230, Lines 1-6).  
Flanagan fails to teach the first medicament outlet is offset from the first outlet along the longitudinal axis.
However, Martin, of the same field of endeavor, teaches a nasal cannula assembly (Martin: 10, Fig 2) including a first medicament outlet (Martin: 35, Fig 2) is offset (Martin: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlets of Flanagan to be offset along the longitudinal axis, as taught by Martin, to minimize the mixing of medicament with exhaled breath and minimize the residence time of the medicament (Martin: paragraph 0018, Lines 28-36).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlets of Flanagan to be offset along the longitudinal axis since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 3, Flanagan-Martin combination teaches the first medicament outlet is upstream (Martin: outlet of 35 is upstream from 15, Fig 2) from the first outlet with respect to a direction of breathing gas flow (Martin: direction of breathing gas flow going from outlet of 35 to 15, Fig 2) through the first outlet.
Regarding Claim 4, Flanagan-Martin combination fails to teach the first medicament outlet is offset by more than 1 mm and less than 3 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the offset of the outlets be more than 1 mm and less than 3 cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 11, in view of Levitsky et al. (US 2015/0230731).
Regarding Claim 14, Flanagan teaches the claimed invention of Claim 11.  Flanagan fails to teach the medicament outlet is disposed on the facepiece between the first prong and the second prong.
However, Levitsky, of the same field of endeavor, teaches a nasal cannula (apparatus of Fig 12A) including a medicament outlet (1208, Fig 12A) is disposed on a facepiece (1202, Fig 12A) between a first prong (1218, Fig 12A) and a second prong (1216, Fig 12A) to allow for continuous delivery of supplied gas without interference, mixing, or dilution from exhaled breath coming from the nose (paragraph 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the medicament outlet to be between the first prong and the second prong, as taught by Levitsky, to allow for continuous delivery of aerosolized medicament without interference, mixing, or dilution from exhaled breath coming from the nose (Levitsky: paragraph 0101).  It also would have been obvious for one of ordinary .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 1, in view of Hoogenakker et al. (US 2014/0261704).
Regarding Claim 22, Flanagan teaches the claimed invention of Claim 1.  Flanagan fails to teach a flow resistance from the second inlet to the first medicament outlet is less than 1 psi at a flow rate of 1 LPM.
However, Hoogenakker, of the same field of endeavor, teaches a gas regulator (apparatus of Fig 1) including a flow resistance (flow resistance going from inlet to outlet 14, Fig 1) from an inlet (input port, paragraph 0029, Lines 5-10) to an outlet (14, Fig 1) is less than 1 psi (psi is between 0 to 15 psi, paragraph 0030, Lines 10-16) at a flow rate of 1 LPM (LPM is between 0 to 15 LPM, paragraph 0030, Lines 1-10) to allow for adjustability and control of the flow rate of gas, avoid harming the patient at high pressures, and allow for operation of device at lower pressures (paragraph 0030, Lines 1-16; paragraph 0005, Lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect a gas regulator to the second inlet of Flanagan, as taught by Hoogenakker, to allow for adjustability and control of the flow rate of gas, avoid harming the patient at high pressures, and allow for operation of device at lower pressures (Hoogenakker: paragraph 0030, Lines 1-16; paragraph 0005, Lines 7-12).
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 1, in view of Ratto et al. (US 2012/0304992).

However, Ratto, of the same field of endeavor, teaches a nasal cannula (apparatus of Fig 4B) including a tube (406 and 405, Fig 4B) that has an internal diameter of 5 mm or more (inside diameter of the flexible tubing can be between 3 mm to 15 mm, paragraph 0031, Lines 1-18) to keep flow from being restricted, reduce noise, and allow use of cannula in high flow rate respiratory therapy (paragraph 0031, Lines 1-18; paragraph 0003, Lines 4-12; paragraph 0010, Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resize the second tube to be 5 mm or more, as taught by Ratto, to keep flow from being restricted, reduce noise, and allow use of cannula in high flow rate respiratory therapy (Ratto: paragraph 0031, Lines 1-18; paragraph 0003, Lines 4-12; paragraph 0010, Lines 1-4).
Regarding Claim 16, Flanagan-Ratto combination teaches the second tube has an internal diameter of 10 mm or more (Ratto: inside diameter of the flexible tubing can be between 3 mm to 15 mm, paragraph 0031, Lines 1-18).
Regarding Claim 18, Flanagan-Ratto combination teaches the second tube has an internal volume of 20 cm3 or greater (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20; Ratto: inside diameter of the flexible tubing can be between 3 mm to 15 mm, paragraph 0031, Lines 1-18).  It is noted that the volume of the tubing can be calculated by using the inside diameters of Ratto and the length of Flanagan and adding the values into this volume equation:
                
                    V
                    o
                    l
                    u
                    m
                    e
                     
                    o
                    f
                     
                    T
                    u
                    b
                    i
                    n
                    g
                    =
                    l
                    e
                    n
                    g
                    t
                    h
                    *
                     
                    π
                    *
                     
                    
                        
                            (
                            
                                
                                    d
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            
Using the largest diameter, 15 mm or 1.5 cm, and the largest length, 8 feet or 243.8 cm, the resulting volume of the tube is 430.8 cm3 which is much greater than 20 cm3.
Regarding Claim 19, Flanagan-Ratto combination teaches the second tube has an internal volume of 70 cm3 or greater (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20; Ratto: inside diameter of the flexible tubing can be between 3 mm to 15 mm, paragraph 0031, Lines 1-18).  It is noted that the volume of the tubing can be calculated by using the inside diameters of Ratto and the length of Flanagan and adding the values into the same volume equation above.  Using the largest diameter, 15 mm or 1.5 cm, and the largest length, 8 feet or 243.8 cm, the resulting volume of the tube is 430.8 cm3 which is much greater than 70 cm3.
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) and Tatkov (US 2016/0158476) as applied to Claim 1, in view of Gulliver et al. (US 2015/0090255).
Regarding Claim 43, Flanagan-Tatkov combination teaches the claimed invention of Claim 1.  Flanagan-Tatkov combination teaches the oxygen lumen may be removed and/or partially removed and the removal and partial removal of oxygen lumen can be similarly done for other multi-lumen cannulas (Flanagan: paragraph 0186).  Flanagan-Tatkov combination also teaches various designs that can be made to separate the different lumens (Flanagan: Figs 26A-26D).  Flanagan-Tatkov combination fails to teach the third prong is arranged to be detachably affixed to either the first prong or the second prong.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament lumen to be detachable, as taught by Gulliver, to improve and simplify ease of application of alternative user interfaces or removal of user interface from user when cycling a user between different therapies (Gulliver: paragraph 0321) And allowing the carer to choose which aperture to use (Gulliver: paragraph 0400).  The advantages of attaching and reattaching the medicament lumen allow the user to optionally choose whether or not to provide medicament alongside the oxygen lumen.  Flanagan already teaches that the lumens can be removed or partially removed (Flanagan: paragraph 0186).  Additionally, when cycling between different kinds of therapies, the same medicament lumen can be transferred to another cannula for use which reduces costs and resources by allowing the same medicament lumen to be used for other applications.  Furthermore, attaching and reattaching the medicament lumen would allow the user to choose which nasal opening to provide medicament.

Regarding Claim 45, Flanagan-Tatkov-Gulliver combination teaches the first connection point is located on a dorsal side of the first prong (Gulliver: left side of 2001 closest to left 4622, Fig 38; 4621 is behind 4622, Fig 38), and the second connection point is located on a dorsal side of the second prong (Gulliver: right side of 2001 closest to right 4622, Fig 38; 4621 is behind 4622, Fig 38).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 1, in view of Guney et al. (US 2009/0044808).
Regarding Claim 46, Flanagan teaches the claimed invention of Claim 1.  Flanagan fails to teach the first medicament outlet comprises a directional element arranged to extend beyond a lip of the first medicament outlet to direct the aerosolized medicament towards a slipstream of breathing gas.
However, Guney, of the same field of endeavor, teaches a patient interface (Abstract) including a first outlet (outlet of 624, Fig 5-5) comprises a directional element (626, Fig 5-5) arranged to extend beyond a lip (lip of 628, Fig 5-5; 626 extends beyond 628, Fig 5-5) of the outlet to direct air flow (626 oriented to change airflow direction, paragraph 0253) to reduce and/or eliminate the air jetting effect by directing flow away from the septum (paragraph 0253).
.
Claims 23-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) in view of Boucher et al. (US 2014/0158127) and Tero (US 2014/0066801).
Regarding Claim 23, Flanagan discloses a method for delivering breathing gas and medication, the method comprising: passing breathing gas (gas of 2016, Fig 20) through (gas of 2016 enters into 2008, Figs 20 and 25C) a first conduit (2008, Figs 20 and 25C) to a first outlet (outlet of left 2008, Fig 25C) and a second outlet (outlet of right 2008, Fig 25C) of a nasal cannula (apparatus of Fig 20), the first conduit having a first length (length of 2008, Figs 20 and 25C); and passing a medicament (medicament of 2014, Fig 20) through (medicament of 2014 enters into 2003, Figs 20 and 25C) a second conduit (2003/2004, Figs 20 and 25C) to a third outlet (outlet of 2003, Fig 25C), the second conduit having a second length of 10 cm or greater (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20), wherein the third outlet is disposed on an outer surface of the first outlet (left 2003 is on the outer 
Flanagan fails to disclose the second length being less than the first length, the medicament being aerosolized, and the breathing gas being heated and humidified.
However, in an alternate embodiment of Flanagan, Flanagan teaches the second length is less than (Flanagan: length of 1902 is less than length of 1904 based on reference line drawn, See drawing of Fig 19B below; Fig 19A) the first length to allow any tip blockage to be blown out or expelled (Flanagan: paragraph 0230, Lines 1-6).  It is noted that no point of reference has been provided in the claim limitation of the second length and first length.  Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art.  See MPEP 2125.  Flanagan clearly depicts the two different lengths and these two lengths are offset from one another.  See drawing of Fig 19B below.

    PNG
    media_image1.png
    204
    338
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to change the length of 2008 in Flanagan and the length of 2003 alongside 2008 in Flanagan (in reference to Fig 25C in Flanagan) along the longitudinal axis so that the length of 2003 is less than the length of 2008 based off of the teaching shown in Fig 19B in Flanagan as a way to remove tip blockage via 2003 and/or 2008 (Flanagan: paragraph 0230, Lines 1-6). 
Additionally, Boucher, of the same field of endeavor, teaches the medicament being aerosolized (paragraph 0008, Lines 1-5) to treat individuals suffering from respiratory diseases like individuals with cystic fibrosis and to provide more variety of medicaments to patients of different respiratory diseases (paragraph 0003, Lines 1-2; paragraph 0090).  It is noted that aerosolizing medicaments is well known in the art and many different kinds of medicaments have to be aerosolized in order to be transported to the lungs properly and efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the tube (Flanagan: 2003/2004, Fig 20) to the aerosol preparation assembly (Boucher: 100, Fig 1), as taught by Boucher, to treat individuals suffering from respiratory diseases like individuals with cystic fibrosis and to provide 
Furthermore, Tero, of the same field of endeavor, teaches a nasal cannula (apparatus of Fig 3) including the breathing gas being heated and humidified (PEEP valve 300 allows use of humidified breathing gas, paragraph 0060, Lines 4-8; breathing gas is heated from expired gases, paragraph 0046, Lines 17-19) to allow for long term use, prevent discomfort and harm to patients, and reduce the occurrence of rainout (paragraph 0060, Lines 4-8; paragraph 0046, Lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the tube (Flanagan: 2008, Fig 20) to a heated and humidified breathing gas source, as taught by Tero, to allow for long term use, prevent discomfort and harm to patients, and reduce the occurrence of rainout (Tero: paragraph 0060, Lines 4-8; paragraph 0046, Lines 17-19).
Regarding Claim 24, Flanagan-Boucher-Tero combination teaches the second conduit is not in fluid communication (Flanagan: 608 and 604 are not in fluid communication and are two separate tubes, Figs 6A-6C; 2003, 2004, and 2008 are all separate lumens that are not in fluid communication, Fig 20; the lumens are separate from each other, paragraph 0231, Lines 1-4) with the first conduit along the first length of the first conduit (Flanagan: entire length of 608 from outlet of 608 to inlet of 608 connected to 605, Figs 6A-6C; entire length of 2008, Fig 20).
Regarding Claim 29, Flanagan-Boucher-Tero combination teaches an inlet (Flanagan: inlet of 608 connecting to 605, Figs 6A-6C; 2016, Fig 20) of the first conduit is adjacent (Flanagan: inlet of 608 connecting to 605 can be arranged to be next to or adjacent to inlet of 604 connecting to 603, Figs 6A-6C; 2014 can be arranged to be next to or adjacent to 2016, Fig 20) .
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789), Boucher et al. (US 2014/0158127), and Tero (US 2014/0066801) as applied to Claim 24, and in further view of Martin (US 2015/0000660).
Regarding Claim 25, Flanagan-Boucher-Tero combination teaches the claimed invention of Claim 24.  Flanagan-Boucher-Tero combination fails to teach the first medicament outlet is offset from the first outlet along the longitudinal axis.
However, in an alternate embodiment of Flanagan, Flanagan teaches the first medicament outlet is offset (Flanagan: outlet of 1902 is offset from outlet of 1904, Fig 19A) from the first outlet to remove tip blockage (Flanagan: paragraph 0230, Lines 1-6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to change the length of 2008 (Flanagan: 2008, Fig 25C) in Flanagan-Boucher combination and the length of 604 (Flanagan: 2003, Fig 25C) in Flanagan-Boucher-Tero combination along the longitudinal axis so that the outlets are offset from each other, as taught by Flanagan, to remove tip blockage (Flanagan: paragraph 0230, Lines 1-6). 
Flanagan alone fails to teach the offset is along a longitudinal axis.
However, Martin, of the same field of endeavor, teaches a nasal cannula assembly (Martin: 10, Fig 2) including a first medicament outlet (Martin: 35, Fig 2) is offset (Martin: outlet of 35 is offset from 15, Fig 2) from a first outlet (15, Fig 2) along a longitudinal axis (Martin: longitudinal axis going from top of 15 to bottom of 35, Fig 2) to minimize the mixing of medicament with exhaled breath and minimize the residence time of the medicament (Martin: paragraph 0018, Lines 28-36).

Regarding Claim 26, Flanagan-Boucher-Tero-Martin combination teaches the aerosolized medicament is entrained (Flanagan: upon exiting the outlet of 2003 and 2006, the aerosolized medicament will get entrained by the flow of heated and humidified breathing gas as both enter the patient’s nares, Fig 25C) by the flow of heated and humidified breathing gas out of the first outlet.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789), Boucher et al. (US 2014/0158127), and Tero (US 2014/0066801) as applied to Claim 23, and in further view of Wondka (US 2013/0092165).
Regarding Claim 27, Flanagan-Boucher-Tero combination teaches the claimed invention of Claim 23.   Flanagan-Boucher-Tero combination fails to teach the heated and humidified breathing gas is passed through the first conduit at a rate of 8 LPM or greater.
However, Wondka, of the same field of endeavor, teaches a nasal cannula (apparatus of Fig 2) including breathing gas is passed through a first conduit (20, Fig 9) at a rate of 8 LPM or greater (flow exiting from gas delivery nozzle is approximately 15 LPM, paragraph 0069, Lines 14-18) to lower the work of breathing (paragraph 0006, Lines 1-9).

Regarding Claim 28, Flanagan-Boucher-Tero-Wondka combination teaches the aerosolized medicament is passed through the second conduit at a rate of 2 LPM or less (Boucher: aerosol flow from nebulizer to each of the cannulas is 2 LPM, paragraph 0212, Lines 1-4; fluid dynamic simulations simulate aerosol flow rate at 2 LPM which produced other flows including 1.22 LPM, 0.78 LPM, etc., paragraph 0225).
Claims 30, 31, 34, 36-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) in view of Boucher et al. (US 2014/0158127).
Regarding Claim 30, Flanagan discloses a respiratory therapy system (apparatus of Fig 20; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272) for delivering breathing gas and medication, the system comprising: a nasal cannula (apparatus of Fig 20) including: a first prong (left nasal prong of 2008, Fig 25C) having a first outlet (outlet of 2008 in left nasal prong, Fig 25C) and a longitudinal axis (axis that goes from top to bottom of left nasal prong of 2008, Fig 25C); a second prong (right nasal prong of 2008, Fig 25C) having a second outlet (outlet of 2008 in right nasal prong, Fig 25C); a third prong (left 2003 is acting as a prong, Fig 25C) having a third length (length of left 2003, Fig 25C), disposed on an outer surface (left 2003 is on the outer surface of left nasal prong of 2008 by bordering the walls marked by 2515, Fig 25C; the outer surface of left nasal prong of 2008 is the walls or boundaries of the left nasal prong of 2008, Fig 
Flanagan fails to disclose the third prong having a third length is less than the first length of the first prong and a nebulizer in fluid communication with the first medicament outlet through the second tube.
However, in an alternate embodiment of Flanagan, Flanagan teaches the third length is less than (Flanagan: length of 1902 is less than length of 1904 based on reference line drawn, See drawing of Fig 19B below; Fig 19A) the first length to allow any tip blockage to be blown out or expelled (Flanagan: paragraph 0230, Lines 1-6).  It is noted that no point of reference has been provided in the claim limitation of the third length and first length.  Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art.  See MPEP 2125.  Flanagan clearly 

    PNG
    media_image1.png
    204
    338
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to change the length of 2008 in Flanagan and the length of 2003 alongside 2008 in Flanagan (in reference to Fig 25C in Flanagan) along the longitudinal axis so that the length of 2003 is less than the length of 2008 based off of the teaching shown in Fig 19B in Flanagan as a way to remove tip blockage via 2003 and/or 2008 (Flanagan: paragraph 0230, Lines 1-6). 
Additionally, Boucher, of the same field of endeavor, teaches nasal cannula assembly (apparatus of Fig 1) including a nebulizer (100, Fig 1) in fluid communication with a first medicament outlet (outlet of 560 connected to 535a, Fig 1) through a tube (530, Fig 1) to treat individuals suffering from respiratory diseases like individuals with cystic fibrosis and to provide more variety of medicaments to patients of different respiratory diseases (paragraph 0003, Lines 1-2; paragraph 0090).  It is noted that aerosolizing medicaments is well known in the art and many different kinds of medicaments have to be aerosolized in order to be transported to the lungs properly and efficiently.

Regarding Claim 31, Flanagan-Boucher combination teaches a source of pressurized driving gas (Boucher: 400, Fig 1) in fluid communication (Boucher: 400 is connected to 530, Fig 1) with the second tube, wherein the source of pressurized driving gas supplies gas that carries the aerosolized medicament to the patient (Boucher: gas source 400 provides gas flow for production of aerosolized medicaments, paragraph 0104, Lines 1-6).
Regarding Claim 34, Flanagan-Boucher combination teaches the first medicament outlet is configured to mix (Flanagan: gas coming from outlet of 2003 will mix with gas coming from outlet of 2008 once both gases exit outlets, Fig 25C) a first flow of the aerosolized medicament (Flanagan: the outlet of 2003 is capable of receiving a flow of aerosolized medicament) with a second flow of breathing gas (Flanagan: flow of breathing gas exiting the outlet of 2008, Fig 25C) downstream (Flanagan: the flow is located above the outlet of 2008, Fig 25C) from the first outlet.
Regarding Claim 36, Flanagan-Boucher combination teaches a second medicament outlet (Flanagan: outlet of right 2003, Fig 25C) disposed adjacent (Flanagan: outlet of right 2003 disposed adjacent to right 2008, Fig 25C) to the second prong and arranged to pass the aerosolized medicament (Flanagan: the outlet of right 2003 is capable of receiving a flow of 
Regarding Claim 37, Flanagan-Boucher combination teaches the first prong and the second prong extend from a facepiece (Flanagan: 2518, Fig 25C; various views of nosepieces 2002 are depicted, paragraph 0239; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272), the facepiece being substantially orthogonal (Flanagan: 2518 is orthogonal to the longitudinal axis going through the two prongs connected to 2518, Fig 25A) to the longitudinal axis and having a first end (Flanagan: 2008 end of 2518, Fig 25A) and a second end (Flanagan: 2003/2004 end of 2518, Fig 25B) opposite (Flanagan: both ends of 2518 are on opposite sides, Figs 25A and 25B) the first end.
Regarding Claim 38, Flanagan-Boucher combination teaches the first tube is coupled (Flanagan: 2008 couples with 2008 end of 2518, Fig 25A; all above teachings can be combined with any of the other configurations, teachings, and embodiments described, paragraph 0272) to the first end and the second tube is coupled (Flanagan: 2003/2004 couples with 2003/2004 end of 2518, Fig 25B) to the second end (Flanagan: 2003, 2004, and 2008 can be attached to nosepiece 2002 by bonding, adhesives, solvent bonding, insert molding, and/or by any other technique, paragraph 0237).
Regarding Claim 41, Flanagan-Boucher combination teaches the second length of the second tube is 2 feet or more (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) as applied to Claim 30 in view of Boucher et al. (US 2014/0158127) and Tero (US 2014/0066801).
Regarding Claim 32, Flanagan-Boucher combination teaches the claimed invention of Claim 30.  Flanagan-Boucher combination fails to teach a source of heated and humidified breathing gas in fluid communication with the first and second prongs.
However, Tero, of the same field of endeavor, teaches a nasal cannula (apparatus of Fig 3) including a source of heated and humidified breathing gas (PEEP valve 300 allows use of humidified breathing gas, paragraph 0060, Lines 4-8; breathing gas is heated from expired gases, paragraph 0046, Lines 17-19) in fluid communication (300 is connected to the apparatus of Fig 3) with first (110, Fig 3) and second (112, Fig 3) prongs to allow for long term use, prevent discomfort and harm to patients, and reduce the occurrence of rainout (paragraph 0060, Lines 4-8; paragraph 0046, Lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the tube (Flanagan: 2008, Fig 20) to a heated and humidified breathing gas source, as taught by Tero, to allow for long term use, prevent discomfort and harm to patients, and reduce the occurrence of rainout (Tero: paragraph 0060, Lines 4-8; paragraph 0046, Lines 17-19).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) and Boucher et al. (US 2014/0158127) as applied to Claim 30, and further in view of Martin (US 2015/0000660).

However, Martin, of the same field of endeavor, teaches a nasal cannula assembly (Martin: 10, Fig 2) including a first medicament outlet (Martin: 35, Fig 2) is offset (Martin: outlet of 35 is offset from 15, Fig 2) from a first outlet (15, Fig 2) along a longitudinal axis (Martin: longitudinal axis going from top of 15 to bottom of 35, Fig 2) to minimize the mixing of medicament with exhaled breath and minimize the residence time of the medicament (Martin: paragraph 0018, Lines 28-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlets of Flanagan-Boucher combination to be offset along the longitudinal axis, as taught by Martin, to minimize the mixing of medicament with exhaled breath and minimize the residence time of the medicament (Martin: paragraph 0018, Lines 28-36).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlets of Flanagan to be offset along the longitudinal axis since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0150789) and Boucher et al. (US 2014/0158127) as applied to Claim 30, and in further view of Ratto et al. (US 2012/0304992).
Regarding Claim 40, Flanagan-Boucher combination teaches the claimed invention of Claim 30.  Flanagan-Boucher combination fails to teach the second tube has an internal diameter of 5 mm or more.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resize the second tube to be 5 mm or more, as taught by Ratto, to keep flow from being restricted, reduce noise, and allow use of cannula in high flow rate respiratory therapy (Ratto: paragraph 0031, Lines 1-18; paragraph 0003, Lines 4-12; paragraph 0010, Lines 1-4).
Regarding Claim 42, Flanagan-Boucher-Ratto combination teaches the second tube has an internal volume of 20 cm3 or greater (Flanagan: length of tri-lumen cannula can be a length of 7 feet or 213 cm, paragraph 0246, Lines 1-4; therapeutic gas lumen can be six to eight feet in length, paragraph 0011, Lines 17-20; Ratto: inside diameter of the flexible tubing can be between 3 mm to 15 mm, paragraph 0031, Lines 1-18).  It is noted that the volume of the tubing can be calculated by using the inside diameters of Ratto and the length of Flanagan and adding the values into the same volume equation above in 35 USC 103 Rejection for Claim 18.  Using the largest diameter, 15 mm or 1.5 cm, and the largest length, 8 feet or 243.8 cm, the resulting volume of the tube is 430.8 cm3 which is much greater than 20 cm3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773